Citation Nr: 0403830	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation and award of a 100 percent 
rating for schizophrenia, prior to May 1, 1998.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision that assigned 
a 100 percent evaluation for schizophrenia, effective May 14, 
2001.  Subsequently, a Decision Review Officer, in a January 
2003 determination, concluded that there was clear and 
unmistakable error (CUE) in a December 1998 rating decision, 
and assigned an effective date of May 1, 1998 for a 100 
percent evaluation for schizophrenia.  


FINDING OF FACT

The veteran's initial claim for service connection for a 
psychiatric disability was received on May 1, 1998.


CONCLUSION OF LAW

An effective date for an award and evaluation of a 100 
percent rating for schizophrenia prior to May 1, 1998 is not 
warranted.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records show that the veteran was seen 
for a psychiatric consultation in May 1973.  The diagnosis 
was passive-dependent personality, and it was recommended 
that the veteran be administratively separated from service.

The veteran's Department of Veterans Affairs (VA) Form 21-
526, Veteran's Application for Compensation or Pension, was 
received on May 1, 1998.  The veteran sought service 
connection for a psychiatric disability, and indicated that 
it began in 1972.  He reported that he had received treatment 
for it during service.  When asked to list civilian 
physicians and hospitals where he had been treated for a 
psychiatric disability since service, the veteran wrote that 
he "didn't seek any help even though I needed it."  

A Report of Contact reflects that the veteran had been 
discharged from a State hospital in September 1998.

A statement from a representative of a State hospital was 
received in October 1998.  It was reported that the veteran 
had a long history of a chronic delusional disorder.  

A VA psychiatric examination was conducted in November 1998.  
The veteran related that he was receiving Social Security 
disability benefits for a mental disorder.  It was noted that 
the veteran had been sent to a State hospital in 1997 after 
he had threatened some judges and then was hospitalized at 
another State hospital for six months, with a diagnosis of 
schizophrenia, paranoid type.  The Axis I diagnosis was 
chronic, paranoid and chronic, with onset during service.  

By rating action dated in December 1998, the RO granted 
service connection for schizophrenia, and assigned a 50 
percent evaluation, effective May 1, 1998.

The veteran submitted a claim for an increased rating for his 
service-connected psychiatric disability on May 11, 2001.

In a September 2002 rating decision, the RO assigned a 100 
percent evaluation for schizophrenia, effective May 14, 2001.

A Decision Review Officer found that CUE was present in the 
December 1998 rating decision in failing to assign a 100 
percent evaluation for schizophrenia, effective May 1, 1998.

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The veteran asserts that a 100 percent evaluation should be 
assigned for schizophrenia, effective the day following his 
separation from service.  He argues that he was discharged 
from service for a psychiatric disability and that, since 
38 U.S.C.A. § 1110 (West 2002) does not contain a requirement 
that a veteran must submit a claim, the 100 percent rating 
should be made effective since his separation from service.  

The fact remains, however, that in order for VA benefits to 
be paid, a claim for such benefits must be filed.  See 
38 C.F.R. § 3.151.  The veteran's initial claim for service 
connection for a psychiatric disability was received on May 
1, 1998.  He has not alleged that he submitted a claim prior 
to this date.  His argument that there is no requirement for 
a claim to be submitted in order for benefits to be paid is 
entirely without merit.  He also points out that the 
provisions of 38 C.F.R. § 3.400 refer to the "date 
entitlement arose" and that, therefore, since he had a 
psychiatric disability in service, his entitlement arose upon 
his discharge from service.  It must be observed that the 
veteran is selectively citing the appropriate regulation.  As 
noted above, the effective date for an award of service 
connection is the day following separation from service only 
when the claim is received within one year of the veteran's 
discharge from service.  There is nothing in the record to 
suggest that the veteran filed a claim for service connection 
for a psychiatric disability prior to May 1, 1998.  
Accordingly, there is no basis on which an earlier effective 
date for an award of service connection and a 100 percent 
evaluation for schizophrenia may be assigned.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the United States Court 
of Appeals for Veterans Claims held that in a case where the 
law is dispositive of the claim, it should be denied because 
of lack of legal entitlement under the law.  


ORDER

An evaluation and award of a 100 percent evaluation for 
schizophrenia prior to May 1, 1998 is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



